Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request filed on 7/5/2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s amendments and RCE dated 7/5/2022.

The status of the claims is as follows:
		Claims 6-14 have been withdrawn from consideration;
Claim 2 has been cancelled; and 
		Claims 1 and 3-5 are herein addressed in detail below.

	The applicant’s replacement drawing dated 7/5/2022 has been approved by the Examiner.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandyck et al. (7,617,974 B2) in view of Huber (5,878,529).
Vandyck et al. (7,617,974 B2) disclose an automatic gate assembly along a single longitudinal axis including a first automatic gate (1, see figure 1) having a first fame (2 and 2C) defining a first passage along the single longitudinal axis (i.e., the pathway there-through) with the obstacle being of one type (3 and 3B, could be considered a swing leaf or a pivoting leaf), identical gear motors and swing leaf/pivoting flaps work together (see specification, column 3, line16, column 5, lines 54-62, etc. and specifically claim 18) [Claim 1]; wherein the gear motor includes a motor and an electronic board (i.e., microcomputer 8) for controlling the flaps (3 and 3B) [Claim 3]; and wherein the first type/automatic gate is a swing leaf or a pivoting leaf [Claim 4} with the motor integral with a shaft 73 (see passage below) 

    PNG
    media_image1.png
    85
    877
    media_image1.png
    Greyscale

Vandyck et al. (7,617,974 B2) fails to disclose two different sets of automatic gates along a single longitudinal axis.
As shown in Figure 1, Huber (5,878,529) discloses an automatic gate that pivots (9), then an automatic gate that slides (3), and then an automatic gate that pivots (10) along a single longitudinal path (i.e., three various types along a single longitudinal pathway).
It would have been obvious before the effective filing date of the claimed invention to provide the automatic gate assembly of Vandyck et al. (7,617,974 B2) with a plurality of automatic gates that are different along a single pathway as taught by Huber (5,878,529) since the different types of automatic gates along a single path allows one to specifically design and target a desired pathway without being limited to a single type of automatic gate.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandyck et al. (7,617,974 B2) in view of Huber (5,878,529) and further in view of Collins (3,602,350).
All of the elements of the instant invention are discussed in detail above except providing a damping means (i.e., shock absorbing device).
Collins (‘350) discloses an automatic gate assembly having a motor and drive device having a damping device (13).
It would have been obvious before the effective filing date of the claimed invention to provide the modified automatic gate assemblies of Vandyck et al. (7,617,974 B2) with a damping device as taught by Collins (‘350) since a damping device allows the gate/obstacle to close more smoothly between open and closed positions as well as reducing the wear between movable parts by damping movable parts between start and stop positions.  Furthermore, the gate assemblies of Vandyck et al. (7,617,974 B2) would operate equally as well when utilizing a damping device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several patents disclose elements similar to that of the applicant’s invention.  Specifically, U.S. patent to Rayner (10,021,350) discloses a single passageway having multiple automatic gates where one set could be considered “swing leaf” and a different set could be considered a “pivoting leaf”.  Specifically, U.S. patent to Pretini (4,308,803) discloses two different type of automatic gates (i.e., a sliding (9) and pivoting (18).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634